Citation Nr: 0946539	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus.  

2.  Entitlement to a compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the disabilities listed on the title 
page and assigned the current disability ratings.  

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board issued a decision in which it 
adjudicated the issues listed on the title page.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In April 2009, the Court granted a Joint Motion for 
Remand of the Veteran and the Secretary of Veterans' Affairs 
(the Parties).  

In that Joint Motion, the Parties agreed that the Board must 
remand this matter for further development.  The Parties 
noted that the Veteran had testified during the 2008 Board 
hearing that he was receiving VA treatment for his diabetes 
mellitus and erectile dysfunction and that a VA physician had 
recently altered his insulin uptake and given him a hand pump 
for his erectile dysfunction.  The Parties agreed that as it 
did not appear that VA had attempted to obtain these records 
a remand was required to do so.  Joint Motion at 2.  

The Board notes that although records have been associated 
with the claims file since June 2008, none of those records 
document the Veteran's report regarding the hand pump.  On 
remand, the AMC/RO must ensure that all VA treatment records 
not already associated with the claims file are obtained and 
associated with the claims file.  

Referring to the 2006 VA examination, which took place in 
March of 2006, the Parties agreed as follows:  

Additionally, at his 2006 VA examination 
Appellant reported seeing his private 
physician every three months for diabetes 
treatment.  In other records, Appellant 
identified his private physician as Dr. 
Thomas.  However, Dr. Thomas' treatment 
records end with treatment on November 
29, 2005.  Given that Appellant 
identified treatment with Dr. Thomas, or 
some private physician, after November 
29, 2005, remand is required to obtain 
those records.  

Id.

Hence, on remand the AMC/RO must obtain any necessary 
information and authorization from the Veteran and then 
assist him in obtaining any outstanding records of treatment 
by Dr. Thomas or some other private physician.  

With regard to the Veteran's diabetes the Parties agreed that 
the Veteran's use of insulin at the time of the March 2006 
examination was 18 units once per day but that at the time of 
the 2008 Board hearing he reported that he was using 25 units 
in the morning and 25 units in the evening and that he 
restricted himself from eating certain foods and complained 
of physical difficulties related to his diabetes symptoms.  
Id. at 3.  

The Board notes that during the Board hearing the Veteran 
reported problems associated with his eyesight followed by 
the following interchange between the Veteran and his 
representative, with the Veteran providing answers (A) to 
questions (Q) posed by his representative:  

Q.  Okay, long exercise, long walks stuff 
like that, no?

A.  No long walks. I'm good for probably 
a mile, mile and a half.  

Q.  That's not bad.  

A.  Something like that.  

Q.  But other than that, no restricted 
activities?  Driving's restricted.  

A.  I have trouble bowling.  I was a 
bowler all my life and I have a hard time 
noticing the pins.  

Q.  Okay, so you can't see the pins 
anymore when you bowl?

A.  Yeah, that's about it.  

Q.  But you can't run a mile anymore.

A.  No. 

Q.  Is going up and down steps tough?  
Yes?

Q.  Going down ain't bad, going up is 
tough. 

Q.  Okay, and it's because of the 
diabetes?

A.  Yes.  

Q.  Okay.  Doctors have restricted any of 
your activities?

A.  No.  

Hearing transcript at 5-7.  

Later during the hearing, and after a discussion of insulin 
injections and glucose level readings, the following 
interchange occurred between the Veteran's representative and 
the Veteran:  

Q.  So let me ask you, if you decided to 
go to PPAC house with your wife down the 
street and there's a show playing that 
you and your wife wanted to see, and it 
was right around injection time, what 
would you do?  Would you have to bring 
the works with you?

A.  Well, I do take some with me.  

Q.  Okay, so you've always got some with 
you?

A.  Always, always.  

Q.  Okay, so you always have a kit?

A.  I have to take it with me.  

Q.  The test kit, too?

A.  Yeah, they gave me a new test kit 
about a month ago.  

Q.  Do you eat five small meals a day, 
eat a little bit her, a little bit there?  

A.  I eat Raisin Bran in the morning, no 
sugar.  I only drink - I drink no sugar 
at all.  If I have a Coke, I'll have a 
Zero.  

Q.  Mm-hmm.

A.  I drink no soda, whatsoever.  I don't 
drink any beer.  

Q.  Meals, food?  

A.  Food, I try to stick to the pork 
chops and the chicken and the turkey.  

Q.  No meat.  

A.  No hamburgers.  

Q.  Because of the protein?

A.  Right, and like I said, I'm in 
control of my cholesterol.  

Q.  Now that's helping to control the 
diabetes?  

A.  Yes.  And right now, he's happy with 
how my cholesterol is - because it was 
high before.  

Hearing transcript at 10-12.  

Finally, the following interchange occurred between the 
Veteran, his representative and the undersigned during the 
hearing:  

[Undersigned]:  Any other, I really have 
no other questions.  Do you?  

[Representative]:  No, just in summation, 
again, a higher evaluation of 40 percent 
is not awarded unless insulin, restricted 
diet and regulation of activities are 
required.  Avoidance of strenuous 
occupational and recreational activities 
is needed for diabetics who have a hard 
time keeping that blood sugar on an even 
keel.  He doesn't do all that much.  He 
says, "Oh, I can walk a mile," but 
when's the last time you walked a mile?  

Veteran:  It's been a while.  

[Representative]:  Alright, have you 
tried to?

Veteran:  Not really, no.  

[Representative]:  I mean, if you walk, 
you do a little bit here, a little bit 
there.  

Veteran:  Right.  

[Representative]:  And you don't do a lot 
because of your diabetes.  Am I correct?

Veteran:  Right

[Representative]:  So he does have 
regulation of activities, and they are 
regulated.  By the doctor?  I don't think 
the doctor needs to regulate, it's common 
sense.  He knows what he's doing, and 
they haven't done that.  

Hearing transcript at 15-16.  

The Parties concluded in the Joint Motion that VA must 
provide the Veteran with a new VA examination related to his 
diabetes and addressing his current symptomatology.  Id. at 
3.  On remand, the AMC/RO must afford the Veteran an 
examination regarding his diabetes mellitus and the examiner 
must provide an opinion as to whether the Veteran's diabetes 
requires regulation of activities and diet.  

In the Joint Motion, the Parties stated as follows:  

Remand is also warranted for a new 
examination relating to Appellant's 
erectile dysfunction.  At the 2006 VA 
examination, the examiner did not discuss 
whether Appellant's penis had any 
deformity.  The Board stated that if 
Appellant's penis had any deformity, the 
examiner would have noted the deformity.  
However, the Federal Circuit has held 
that assessment derived from negative 
evidence does not constitute substantive 
evidence.  Therefore, upon remand VA 
should schedule Appellant for an 
examination to determine if he has a 
penile deformity.  

Joint Motion at 3.  

In other testimony, the Veteran responded to questions from 
his representative regarding penile deformity as follows:  

Q.  Is there any deformation in your 
penis at this time?

A.  I have little bumps on the side.  

Q.  Since?

A.  I would say since 2000.  

Q.  Okay, so you do have some deformity 
of the penis.

A.  Yes, yes. . . . 

Hearing transcript at 9.  

Later during the hearing, the Veteran's representative 
summarized this as follows:  "As far as his erectile 
dysfunction, he's demonstrated he does have bumps on his 
penis, it's a deformity.  And he has not had an erection 
since 2000.  Something's severely wrong, and as a result of 
his diabetes mellitus type 2."  Id. at 16.    

Hence, the AMC/RO must afford the Veteran a VA examination of 
his penis to determine if he has any deformity of the penis, 
and, if so, whether any such deformity was caused or 
aggravated by his service connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that 
are not already associated with the claims 
file and associate such obtained records 
with the claims file.  

2.  Request from the Veteran and his 
representative that he identify all 
providers of treatment of his diabetes 
mellitus and erectile dysfunction and 
execute the necessary documents for VA to 
assist him in obtaining such records.  
Inform, the Veteran that he may obtain and 
submit the records to VA himself if he so 
desires.  Even if the Veteran does not 
respond, make efforts to obtain treatment 
records from Dr. Thomas, as identified in 
the Joint Motion, for the period after 
November 29, 2005.  Associate all obtained 
records with the claims file.  

3.  Then, after completion of the above, 
schedule the Veteran for a VA examination 
with regard to his diabetes mellitus and 
erectile dysfunction.  The claims file and 
a copy of this REMAND must be provided to 
the examiner and the examiner is asked to 
review the claims file and a copy of the 
REMAND and state in his or her report 
whether or not this has been accomplished.  

The examiner is asked to completely review 
all of the evidence in the claims file 
such review to include review of the 
transcript of the May 2008 Hearing 
conducted before the undersigned as well 
as the April 2009 Joint Motion for Remand 
of THE UNITED STATES COURT OF APPEALS FOR 
VETERANS CLAIMS.  

The examiner is asked to completely 
address the following:  Of note, a 
complete rationale must be provided for 
all opinions rendered; a recitation of 
facts and a conclusion without explanation 
is not adequate.  

(a)  Whether the Veteran's diabetes 
mellitus requires regulation of activities 
(avoidance of strenuous occupational and 
recreational activities).  Regardless of 
the answer, the examiner is asked to 
explain the bases for his or her answer.  

(b)  Whether the Veteran's diabetes 
mellitus requires a restricted diet.  

(c)  Whether the Veteran's diabetes 
mellitus has resulted in episodes of 
ketoacidosis or hypoglycemic reactions 
requiring any hospitalizations and, if so, 
identify the number of such 
hospitalizations in any 12 month period.  

(d)  Whether the Veteran's diabetes 
mellitus twice per month or more frequent 
visits to a diabetic health care provider, 
and, if so, identify the frequency.  

(e)  Examine the Veteran's penis and state 
whether there is any deformity of his 
penis.  Of note, the Veteran has testified 
that he has bumps on the side of his 
penis.  The examiner is asked to state 
whether he does have bumps on the side of 
his penis, and, if so, whether or not 
these constitute a deformity as the word 
'deformity' is understood in medicine.  If 
there is a deformity of the Veteran's 
penis, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the deformity has been 
caused by or aggravated by the Veteran's 
diabetes mellitus.  The examiner must 
explain his or her conclusion.  

4.  After ensuring that the above 
development is completed, the RO/AMC must 
readjudicate the issues on appeal.  If any 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


